DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
A preliminary amendment was filed on 6/11/2020.
Claims 1-21 are pending.
Claims 4-7, 10-12, and 15-19 are currently amended.
Claims 20-21 are new.
Claims 1-3, 8-9, and 13-14 are original.
Claims 1 and 2 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2022 was filed before the mailing date of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections – 35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 11, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5, 6, 11, and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 17, the claim recites the limitations "the first blockchain transaction" and “the second blockchain transaction”.  There is insufficient antecedent basis for the limitations in the claim.  The claim recites dependency on claim 1, but claim 1 does not offer antecedent basis for the limitations in the claim.  For purposes of further examination, claim 17 will be understood to recite dependency on claim 7, since claim 7 recites both first and second blockchain transactions.




Claim Rejections – 35 USC 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 18-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 18, the claim is of improper dependent form because it fails the “infringement test” (see MPEP 608.01(n) III) , i.e. one could conceivably infringe upon claim 18 without infringing upon base claim 1.  The claim fails the infringement test because it recites “perform at least part of the computer-implemented method of claim 1” (emphasis added).  The claim also fails the infringement test because one could conceivably make and/or use the claimed system including processor and memory without performing the method recited by base claim 1.

Regarding claim 19, the claim is of improper dependent form because it fails the “infringement test” (see MPEP 608.01(n) III), i.e. one could conceivably infringe upon claim 19 without infringing upon base claim 1.  The claim fails the infringement test because one could conceivably make and/or use the claimed computer-readable storage medium product without performing the method recited by base claim 1.

Regarding claim 20, the claim is of improper dependent form because it fails the “infringement test” (see MPEP 608.01(n) III) , i.e. one could conceivably infringe upon claim 20 without infringing upon base claim 2.  The claim fails the infringement test because it recites “perform at least part of the computer-implemented method of claim 2” (emphasis added).  The claim also fails the infringement test because one could conceivably make and/or use the claimed system including processor and memory without performing the method recited by base claim 2.

Regarding claim 21, the claim is of improper dependent form because it fails the “infringement test” (see MPEP 608.01(n) III), i.e. one could conceivably infringe upon claim 21 without infringing upon base claim 2.  The claim fails the infringement test because one could conceivably make and/or use the claimed computer-readable storage medium product without performing the method recited by base claim 2.


Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillenberger (US 2017/0212781 A1).

Regarding claims 1, 18, and 19, Dillenberger discloses a computer-implemented method comprising:
creating and/or validating a spending blockchain transaction (see para. 0031) that includes
i) a plurality of locking scripts  (see para. 0035, “outputs of one or more of the transactions”, wherein general knowledge characteristic of blockchain/bitcoin/unspent transaction output (UTXO) model transaction outputs include a locking script that “locks” the account by specifying the conditions that must be met to spend the output, as evidenced by “Mastering bitcoin”, submitted with Applicant IDS on 6/24/2022)
each representing an instance of an execution thread (which can be execution threads forked from an execution thread represented by a locking script of a previous blockchain transaction and/or execution threads of at least one previous blockchain transaction that are managed and/or controlled for inter-thread communication and control) (see para. 0035, “A directed acyclic graph (DAG) 330 is constructed 366 based on […] dependencies among inputs and outputs of one or more of the transactions […] independent tasks are identified based on the DAG […] are scheduled 344 to run substantially in parallel across processors 1-N 346.  This parallelism can be accomplished as separate tasks, threads”) or
ii) a locking script representing an instance of an execution thread joined from a plurality of execution thread instances represented by at least one previous blockchain transaction (forking and joining of the threads is done according to the transaction dependency DAG; see also Fig. 3, 330) ; and
communicating the spending blockchain transaction on a blockchain network for storage in a blockchain (see paras. 0005, 0038, “The results from each of the independent asks are combined into the new block on the blockchain”, Fig. 3, 310, 318).



Claims 2-17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickerson (“Adding Concurrency to Smart Contracts”, Principles of Distributed Computing, 1/1/2017).

Regarding claims 2, 20, and 21, Dickerson discloses a computer-implemented method (see pg. 8, Section 6, para. 1, “Java Virtual Machine (JVM) […] Scala Software Transactional Memory Library”) comprising:
storing a previous blockchain transaction in a blockchain maintained by a blockchain network (see pg. 1, Section 1, para.  1, “a blockchain, defines the sequence of transactions”),
the previous blockchain transaction including a locking script (see Section 2, para. 1, p.3, “Transactions are expressed as executable code, often called smart contracts”)
representing an instance of a parent execution thread (see pg. 5, para. 5, “When one smart contract calls another, the run-time system creates a nested speculative action, which can commit or abort independently of its parent”; wherein the caller smart contract represents an instance of a parent thread, where as the called smart contract represents an instance of a child thread which is forked from the parent thread);
creating and/or validating a first blockchain transaction that includes a plurality of locking scripts (Algorithm 1 and/or Algorithm 2; “A set of contract Transactions T” and/or “A serial order S of transactions and a happens before graph H of the locking schedule”, wherein these are the inputs of Algorithm 1 and 2 respectively)
each representing an instance of a child execution thread which is forked from the parent execution thread (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”)
in response to a corresponding first construct or operation included in the locking script of the previous blockchain transaction (see para. 5, Section 4, p.6, “the miner generates a happens before graph of transactions according to the order in which they acquire locks and commit […] A fork-join task is created for each action and stored for lookup by its identifier. Each task will first lookup and join any tasks that must precede it according to the locking schedule before executing the action itself.); and
 communicating the first blockchain transaction on the blockchain network for storage in the blockchain (see pg. 2, para. 2, “records both the sequence of transactions and the new state in the block, and proposes it for inclusion in the blockchain”).

Regarding claim 3, Dickerson discloses wherein: the first blockchain transaction points to the locking script of the previous blockchain transaction which represents the parent execution thread (wherein in the UTXO model, transaction inputs point to unspent outputs of a previous transaction, as evidenced by “Mastering Bitcoin”).

Regarding claim 4, Dickerson discloses the locking script of the previous blockchain transaction includes a bytecode sequence and optionally interpreter code (see pg. 8, Section 6, para. 1, “Java Virtual Machine (JVM) […] Scala Software Transactional Memory Library”), and
at least one of the plurality of locking scripts of the first blockchain transaction includes a copy of the bytecode sequence and optionally a copy of the interpreter code of the locking script of the previous blockchain transaction, or the locking script of the previous blockchain transaction includes a bytecode sequence and optionally interpreter code (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”) , and
the plurality of locking scripts of the first blockchain transaction include i) a copy of the bytecode sequence and optionally a copy of the interpreter code of the locking script of the previous blockchain transaction or ii) a distinct bytecode sequence and optionally interpreter code that belongs to a collection of valid locking scripts (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”)

Regarding claim 5, Dickerson discloses wherein: the plurality of locking scripts of the first blockchain transaction each include execution state information (such as a next execution pointer) for a respective child execution thread (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”)

Regarding claim 6, Dickerson discloses validating the first blockchain transaction by matching at least one of the plurality of locking scripts of the first blockchain transaction to the locking script of the previous blockchain transaction  (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”); and/or
validating the first blockchain transaction by matching the bytecode sequence and optionally interpreter code for each one of the plurality of locking scripts of the first blockchain transaction to the bytecode sequence and optionally interpreter code of the locking script of the previous blockchain transaction, whereby validation of the first blockchain transaction is determined based on the results of such matching  (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”); and/or
validating the first blockchain transaction by generating a hash data value that corresponds the locking script of the previous blockchain transaction, adding the hash data value to a collection of hash data values that correspond to the collection of valid locking scripts, and comparing a hash data value generated for each locking script of the first blockchain transaction to the collection of hash data values, whereby validation of the first blockchain transaction is determined based on results of such hash data value comparisons  (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”); and/or
validating the first blockchain transaction by checking execution state information (such as next execution pointers) of the child execution thread instances representing by the plurality of locking scripts of the first blockchain transaction  (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”).

Regarding claim 7, Dickerson discloses creating and/or validating a second blockchain transaction that includes a locking script representing an instance of a child execution thread joined from a plurality of parent execution thread instances represented by locking scripts of at least one other previous blockchain transaction stored in the blockchain in response to a corresponding second construct or operation included in at least one locking script of the at least one other previous blockchain transaction (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”); and 
communicating the second blockchain transaction on the blockchain network for storage in the blockchain (see pg. 2, para. 2, “records both the sequence of transactions and the new state in the block, and proposes it for inclusion in the blockchain”)..

Regarding claim 8, Dickerson discloses wherein: the second blockchain transaction points to a plurality of locking scripts of the at least one other previous blockchain transaction, wherein the plurality of locking scripts represent the plurality of parent execution thread instances joined by the second block transaction (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”).

Regarding claim 9, Dickerson discloses the plurality of locking scripts of the at least one other previous blockchain transaction each include a bytecode sequence and optionally interpreter code  (see pg. 8, Section 6, para. 1, “Java Virtual Machine (JVM) […] Scala Software Transactional Memory Library”), and 
the locking script of the second blockchain transaction includes a copy of the bytecode sequence and optionally the interpreter code of one of the locking scripts of the one or more previous blockchain transaction, or the plurality of locking scripts of the at least one other previous blockchain transactions each include a bytecode sequence and optionally interpreter code (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”), and
the locking script of the second blockchain transaction includes i) a copy of the bytecode sequence and Page 4 of 9 Preliminary Amendment dated June 11, 2020 optionally the interpreter code of one of the locking scripts of the one or more previous blockchain transaction, or ii) a distinct bytecode sequence and optionally interpreter code that belongs to a collection of valid locking scripts (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”).

Regarding claim 10, Dickerson discloses wherein: the locking script of the second blockchain transaction includes execution state information for the child execution thread joined from the plurality of parent execution thread instances (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”).

Regarding claim 11, Dickerson discloses validating a second blockchain transaction by matching a locking script of at least one other previous blockchain transaction to the locking script of the second blockchain transaction (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”) ; and/or
validating the second blockchain transaction by matching the bytecode sequence and optionally interpreter code of a locking script of the at least one other previous blockchain transaction to the bytecode sequence and optionally interpreter code of the locking script of the second blockchain transaction, whereby validation of the second blockchain transaction is determined based on the results of such matching (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”); and/or
validating the second blockchain transaction by generating a hash data value that corresponds a locking script of the at least one other previous blockchain transaction, adding the hash data value to a collection of hash data values that correspond to the collection of valid locking scripts, and comparing a hash data value generated for the locking script of the second blockchain transaction to the collection of hash data values, whereby validation of the second blockchain transaction is determined based on results of such hash data value comparisons (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”); and/or
validating the second blockchain transaction by checking execution state information (such as next execution pointers) of the child execution thread represented by the locking script of the second blockchain transaction (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”).

Regarding claim 12, Dickerson discloses creating and/or validating a third blockchain transaction that includes a plurality of locking scripts representing execution threads of at least one other previous blockchain transaction stored in the blockchain for inter-thread communication and control in response to a corresponding third construct or operation included in at least one locking script of the least one other previous blockchain transaction (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”); and communicating the third blockchain transaction on the blockchain network for storage in the blockchain  (see pg. 2, para. 2, “records both the sequence of transactions and the new state in the block, and proposes it for inclusion in the blockchain”).

Regarding claim 13, Dickerson discloses wherein: the third blockchain transaction points to a plurality of locking scripts of the at least one other previous blockchain transaction, wherein the plurality of locking scripts represent the plurality of execution threads that are managed or controlled by the third blockchain transaction  (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”).

Regarding claim 14, Dickerson discloses wherein: the plurality of locking scripts of the at least one other previous blockchain transaction each include a bytecode sequence and optionally interpreter code, and the plurality of locking scripts of the third blockchain transaction includes a copy of the bytecode sequence and optionally the interpreter code of one of the locking scripts of the at least one other previous blockchain transaction (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”). , or
the plurality of locking scripts of the at least one other previous blockchain transaction each include a bytecode sequence and optionally interpreter code, and the locking scripts of the third blockchain transaction includes i) a copy of the bytecode sequence and optionally the interpreter code of one of the locking scripts of the at least one other previous blockchain transaction, or ii) a distinct bytecode sequence and optionally interpreter code that belongs to a collection of valid locking scripts (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”).

Regarding claim 15, the locking scripts of the third blockchain transaction include execution state information for the execution threads managed and controlled by the third blockchain transaction (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”).

Regarding claim 16, Dickerson discloses validating a third blockchain transaction by matching a locking script of at least one other previous blockchain transaction to a locking script of the third blockchain transaction (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”); and/or
validating the third blockchain transaction by matching the bytecode sequence and optionally interpreter code of a locking script of at least one other previous blockchain transaction to the bytecode sequence and optionally interpreter code of a locking script of the third blockchain transaction, whereby validation of the third blockchain transaction is determined based on the results of such matching (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”); and/or
validating the third blockchain transaction by generating a hash data value that corresponds a locking script of the at least one other previous blockchain transaction, adding the hash data value to a collection of hash data values that correspond to the collection of valid locking scripts, and comparing a hash data value generated for a locking script of the third blockchain transaction to the collection of hash data values, whereby validation of the third blockchain transaction is determined based on results of such hash data value comparisons (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”); and/or
validating the third blockchain transaction by checking execution state information (such as next execution pointers) of the execution threads managed and controlled by the third blockchain transaction (see para. 5, Section 4, p.6, “validators can construct a fork-join program that deterministically reproduces the miner’s original, speculative schedule”).

Regarding claim 17, Dickerson discloses wherein the first blockchain transaction and/or the second blockchain transaction and/or a third blockchain transaction is part of a smart contract (see Section 2, para. 1, p.3, “Transactions are expressed as executable code, often called smart contracts”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692